Citation Nr: 0527041	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  02-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1970 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In a July 2002 written statement, the 
veteran withdrew his claims of entitlement to service 
connection for a lung disorder and for depression, which he 
said should be included in his claim for post-traumatic 
stress disorder (PTSD).  In May 2003, the Board remanded the 
veteran's claims to the RO for further development.  In 
September 2003 and May 2004 rating decisions, the RO granted 
service connection for PTSD and bilateral hearing loss, 
respectively. The RO's actions represent a full grant of the 
benefits sought as to those claims.

In an August 2004 decision, the Board declined to find that 
new and material evidence was submitted to reopen the 
veteran's claims for service connection for residuals of a 
left ankle fracture with arthritis and a back strain or other 
residuals of injury, and denied his claims for right ankle 
and skin disorders and bilateral hip and shoulder disorders.  
The Board remanded the veteran's claim for an initial 
compensable rating for bilateral hearing loss to the RO for a 
statement of the case (SOC), which was issued in August 2004.  
As a perfected appeal is not of record, the matter of a 
compensable rating for bilateral hearing loss was not 
certified for appellate consideration.  The Board also 
remanded the veteran's claim regarding whether new and 
material evidence was submitted to reopen the claim for 
service connection for hepatitis to the RO for further 
evidentiary development.  The latter matter is now before the 
Board for appellate review.


FINDINGS OF FACT

1.  An unappealed May 1973 RO rating decision denied the 
veteran's claim for entitlement to service connection for 
hepatitis.

2.  The evidence added to the record since the May 1973 
rating decision which denied the claim for service connection 
for hepatitis does not bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for hepatitis, and is not so significant as to 
warrant readjudication of the merits of the claim on appeal.


CONCLUSION OF LAW

The May 1973 RO rating decision that denied service 
connection for hepatitis is final, and new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for hepatitis.  38 U.S.C.A. 
§§ 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

In an August 2001 letter, the RO informed the appellant that 
his claim for service connection was previously denied on the 
basis that that there was no evidence of residual disability. 
The RO also advised him of the evidence needed to 
substantiate a reopened claim.  Furthermore, in May and 
November 2003 letters, the RO provided the appellant with 
correspondence essentially outlining the duty- to-assist 
requirements of the VCAA.   

In his notice of disagreement filed in April 2002, and in his 
July 2002 substantive appeal, the veteran essentially 
contended that his service medical records supported his 
claim.

The RO issued a detailed May 2002 SOC and May and October 
2004 supplemental statements of the case (SSOCs), in which he 
and his representative were advised of all the pertinent laws 
and regulations.

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the May 2002 SOC 
contained pertinent language from the new duty-to-assist 
statute codified at 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Analysis

In an unappealed May 1973 rating decision, the RO denied 
service connection for hepatitis.  The RO determined that 
there were no residuals of hepatitis found on current VA 
examination.  The appellant did not perfect an appeal of the 
RO's action, and it therefore was final.  

The evidence of record at the time of the May 1973 RO 
decision that denied the veteran's claim for service 
connection for hepatitis included his service medical 
records.  An April 1972 clinical entry indicates the veteran 
requested an examination for hepatitis due to contact with an 
infected individual and blood tests were performed.  When 
examined for separation in September 1972, hepatitis was not 
noted.  According to a late December 1972 clinical record, 
the veteran was treated for hepatitis.  He was seen in the 
clinic in early January 1973, and still complained of 
malaise, although his appetite was returning.  A January 1973 
Physical Profile record indicates that the veteran was placed 
on limited duty for six weeks, due to acute hepatitis that 
was in a convalescent phase.  The veteran was discharged from 
active service in late January 1973.

The RO also considered the findings of a March 1973 VA 
examination.  The examination report reflects the veteran's 
history of developing hepatitis in December 1972, just prior 
to discharge, and that he had no symptoms relative to his 
hepatitis at the present time.  On examination, the veteran's 
liver, spleen, and kidneys were not palpable.  The pertient 
diagnosis was hepatitis with no residual disability.

The May 1973 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 1973 decision, which was the last final adjudication that 
disallowed the appellant's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 
1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the appellant's current request to reopen 
his claim was filed on August 1, 2001, the regulations in 
effect prior to August 29, 2001 are for application.  
Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

In this case, as discussed above, an application to reopen 
the appellant's previously denied claim was received by the 
RO in August 2001.  The evidence added to the record since 
the May 1973 rating that denied the veteran's claim includes 
VA medical records and examination reports, dated from 2001 
to 2005, and the veteran's written statements in support of 
his claim

An October 2001 VA outpatient gastrointestinal consultation 
record reflects that the veteran was examined in conjunction 
with his claim for service connection.  The record reflects 
his history of hospitalization in 1972 for hepatitis/jaundice 
and that, since his recovery from an acute episode, he had no 
history of any liver-related problems, and was never told by 
a primary physician that he had a liver problem.  He had no 
gastrointestinal or liver-related complaints.  The clinical 
assessment was "no clinical evidence of chronic liver 
disease" based upon the available medical records and 
clinical evaluation.  The VA examiner said that the veteran 
was "asymptomatic" and that results of laboratory studies 
for evaluation of liver disease performed three years earlier 
were within normal limits.  Results of laboratory tests 
performed that day for exposure to hepatitis viruses were 
essentially normal, with no hepatitis C virus (HCV) 
radionuclide angiography ribonucleic acid (RNA) detected by 
polymerase chain reaction (PCR). 

August 2003 VA medical records include an internal medicine 
entry dated on August 7th, indicating an abnormal liver test 
- positive antibody test but normal liver enzymes, and that 
the veteran could not be genotyped, suggesting it was likely 
that the veteran did not have chronic hepatitis C.  A PCR 
test was scheduled, and the physician stated that if the PCR 
was negative, the veteran "does not have chronic hepatitis C 
and [there was] no need for [follow up]".  

An infectious disease consultation record, also dated August 
7th, notes that the veteran was a patient with positive 
antibody test for hepatitis C, and normal liver enzymes.  A 
test for genotyping was ordered, but there was no virus in 
his blood based on that test to genotype.  An August 14th 
Addendum reflects that the veteran was contacted by telephone 
and advised that he was "hcv pcr negative", there was no 
chronic hepatitis C, and no need for clinic follow up.  It 
was further noted that the "patient acknowledges". 

In a November 2004 written statement, the veteran said he was 
diagnosed and treated for hepatitis in service.  He 
acknowledged that liver enzyme tests were currently normal, 
but asserted that they may become abnormal in the future, and 
contended that service connection for hepatitis is therefore 
warranted, with a noncompensable rating to be assigned.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
hepatitis essentially fails to address the inadequacies of 
the appellant's claim at the time of the prior denial in May 
1973.  In this respect, the additional evidence submitted, 
while new, does not consist of objective medical evidence of 
a current diagnosis of hepatitis, and the appellant's 
statements do not support his contentions that such a 
disorder was incurred in or related to a period of active 
service.

Even assuming, arguendo, that the appellant's claim for 
service connection for hepatitis were to be reopened and 
considered on the merits, the claim would still fail.

Pursuant to 38 U.S.C.A. § 1110 (West 2002), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  

The Board must emphasize that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that VA's and the CAVC's interpretation of section 
1110 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary, and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for hepatitis.  The record demonstrates that he was 
treated for acute hepatitis in service, in late 1972 and 
early 1973.  However, on VA examinations in May 1973 and 
October 2001, after the veteran's separation from service, 
there was no showing that he had residuals of hepatitis.  
Moreover, VA medical records dated in 2003 continue to 
reflect no clinical findings of residuals of hepatitis.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has hepatitis.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has hepatitis has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.

Here, as was the case at time of the RO's May 1973 decision, 
the objective evidence of record fails to demonstrate that 
the appellant has hepatitis as a result of active military 
service. 

Consequently, the Board finds that the evidence received 
since the May 1973 RO decision that denied service connection 
for hepatitis is cumulative of the evidence previously 
considered by the RO and not sufficiently significant to 
warrant reconsideration of the merits of the claims on 
appeal.  As the evidence received since the May 1973 RO 
decision that declined to find that new and material evidence 
was submitted is not new and material, it follows that the 
claim for service connection for hepatitis may not be 
reopened.

The Board acknowledges the veteran's concern, as expressed in 
his November 2004 written statement, to the effect that he 
may develop hepatitis residuals at some future point.  
Certainly, he is free to reopen his claim by submitting new 
medical evidence of current residual disability due to 
hepatitis at any time.  


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for hepatitis is denied.



___________________________
 	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


